Citation Nr: 1036071	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as acne, to include a claim that the skin disorder is due 
to exposure to herbicides.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals, squamous cell carcinoma of the left false vocal 
cord.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 1968, 
from November 1990 through July 1991, and apparently again 
serviced from March 2003 to July 2004.  The Veteran had service 
in Vietnam and in Southwest Asia.  In addition, he apparently 
served many years in a reserve component.  Of particular notice, 
no service treatment records or personnel records of the 
Veteran's Vietnam service, first period of Southwest Asia 
service, or second period of Southwest Asia service or of his 
reserve component service have been located, and an official 
memorandum of availability of all records is in the claims file.  
Official service department records confirm the Veteran's first 
and second periods 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
The Veteran requested a videoconference hearing before the Board.  
The requested hearing was scheduled in March 2007, but the 
Veteran failed to report for the hearing.  The Veteran's hearing 
request is considered withdrawn.  Appellate review may proceed.

The claim for an initial evaluation in excess of 10 percent for 
residuals, squamous cell carcinoma of the left false vocal cord 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided lay statements that he has had acne 
chronically and continuously since his service in Vietnam, 
worsened following his service in Southwest Asia.

2.  The clinical evidence establishes that 40 percent of the 
exposed area of the Veteran's body is affected by acne, pruritis, 
or residuals of acne, and establishes that the course and 
severity of acne results from an interaction among hormones, 
keratin, sebum, and bacteria.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for acne, as incurred or aggravated in 
service or as a result of a service-connected disability, are 
met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim for service 
connection for acne.  In view of the Board's decision to grant 
the Veteran's claim, a discussion of VA's duties to notify and 
assist in regards to that claim is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, such 
as arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

That an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury or 
event.  If there is no showing of a 


resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection can also be found for any disease diagnosed after 
discharge, if all the evidence establishes it was incurred in 
service.  38 C.F.R. § 3.303(d).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to herbicides during that service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Veteran in this case 
served in Vietnam during the relevant time, and is presumed to 
have been exposed to herbicides.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed to 
have resulted from exposure to certain herbicide agents such as 
Agent Orange.  The list includes chloracne or other acneform 
disease consistent with chloracne, Type 2 (adult onset) diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, certain cancers, and soft-tissue sarcoma, but does not 
include any disorder addressed in this decision.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  

Analysis

In this case, the Veteran has stated that a skin disorder was 
chronic and continuous following his service in Vietnam.  He 
indicated that the skin problems increased, at least some, after 
each period of service in the Persian Gulf.  He contended that 
his skin disorder resulted from exposure to herbicides while in 
Vietnam.  

The Veteran relates that he first noticed bumps on his skin 
approximately six months after leaving Vietnam.  The lesions 
worsened after the Gulf War, with increased break-outs affecting 
more parts of the body.  The Veteran relates that he was seen by 
a VA dermatologist.  The Veteran also related that An Agent 
Orange examination was conducted.  No VA records or Agent Orange 
examination reports were available to the examiner for review.  
The examiner concluded that the 


Veteran had acne over 40 percent of the exposed surface of the 
body and over 40 percent of the entire surface of the body.  The 
examiner opined that the Veteran's acne was not a result of the 
Veteran's exposure to herbicides.  

The examiner also noted that the course and severity of acne 
results from an interaction among hormones, keratin, sebum, and 
bacteria.  The examiner appears to imply, without explicitly 
stating, that the conditions of service in Vietnam or the Persian 
Gulf could increase the severity of acne.  The examiner did not 
provide opinion as to the likelihood that the Veteran's three 
periods of service caused or aggravated acne or that acne was 
aggravated by treatment of the service-connected carcinoma of the 
left false vocal cord.  The examiner noted that a consultation 
with a dermatology specialist was pending.

Of particular significance in this case, no service treatment 
records or personnel records of the Veteran's Vietnam service, 
first period of Southwest Asia service, or second period of 
Southwest Asia service, or of his reserve component service have 
been located.  An official memorandum of availability of all 
records is in the claims file.  

Moreover, no VA treatment records for the Veteran have been 
located.  The report of consultation by a dermatologist is 
discussed in the statement of the case (SOC) issued in July 2006.  
Apparently, the report of the dermatology consultation was 
available on the computerized medical record but was not printed 
out for association with the appellate record.  The SOC does not 
indicate that the dermatology consultation report was favorable 
or unfavorable to the Veteran.

The Veteran has served during three periods of war, in three 
theaters of combat.  His lay statements as to continuity, 
chronicity, and aggravation of an observable skin disorder are 
essentially the only evidence of record, other than a medical 
opinion that the Veteran's skin disorder is not related to 
exposure to herbicides.  Moreover, the record clearly reflects 
that the records of the Veteran's active service and the records 
of his inactive service cannot be located.  This is not the 
Veteran's responsibility.

The examiner clearly stated that, without the records of the 
Veteran's service, it will require speculation to determine 
whether his skin disorder was incurred in or aggravated by his 
service.  A skin disorder is the type of condition which a lay 
person may readily observe.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The only competent evidence of record relevant 
to the claim is the Veteran's own lay evidence, which is 
favorable to his claim.  There is no evidence that the Veteran's 
assertion is incorrect, and the examiner appeared to accept as 
accurate the Veteran's observations as to the severity of his 
skin disorder.

To that extent that there is reasonable doubt as to the outcome 
of the claim because records are missing, that doubt must be 
resolved in the Veteran's favor.  Under the circumstances of this 
case, the claim must be granted.  


ORDER

The appeal for service connection for a skin disorder, claimed as 
acne, is granted.


REMAND

The Veteran was last afforded VA examination of his service-
connected disability in 2005.  The Veteran has requested that he 
be afforded a contemporaneous examination.  The Board agrees that 
such examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records reflecting the 
severity of residuals, squamous cell 
carcinoma, left false vocal cord, from May 
2005, the date of the last VA examination, to 
the present.  



2.  The Veteran should also be offered an 
opportunity to identify or submit any private 
clinical records not yet associated with the 
claims files which might demonstrate the 
severity of residuals, squamous cell 
carcinoma, left false vocal cord.  

3.  Afford the Veteran contemporaneous VA 
examination which reflects the current 
severity of residuals, squamous cell 
carcinoma, left false vocal cord.  Describe 
each symptom of residuals, including the 
quality and timbre of the Veteran's voice, 
effort required to vocalize, difficulty 
eating, or similar effects.  

4.  After assuring that development is 
complete, the appealed claim should be 
readjudicated.  If the benefit sought remains 
denied, the Veteran and his representative, 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond, and the claim should thereafter be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


